Appeal by the defendant, as limited by his brief, from so much of a judgment of the County Court, Nassau County (Jonas, J.), rendered May 28, 1998, as, upon convicting him of sexual abuse in the second *649degree and endangering the welfare of a child, upon his plea of guilty, classified him as a risk level 3 sex offender.
Ordered that the appeal is dismissed.
No appeal lies from the County Court’s risk level determination in this case (see, People v Kearns, 95 NY2d 816). O’Brien, J. P., Altman, Krausman and Goldstein, JJ., concur.